Exhibit 10.133

EXECUTION COPY

COMVERSE TECHNOLOGY, INC.

2005 STOCK INCENTIVE COMPENSATION PLAN

DEFERRED STOCK AWARD AGREEMENT

REFERENCE NUMBER: 08-006

SECTION 1. GRANT OF DEFERRED STOCK UNITS.

(a) Award. On the terms and conditions set forth in this Agreement, the Company
granted to Shefali Shah (the “Grantee”) a total of 12,000 Deferred Stock Units
(the “Granted Units”) on March 7, 2008 (the “Grant Date”).

(b) Shareholder Rights. The Grantee (or any successor in interest) shall not
have any of the rights of a shareholder (including, without limitation, voting,
dividend and liquidation rights) with respect to the Granted Units until such
time as the Company delivers to the Grantee the shares of Common Stock in
settlement of the Granted Units, as described in Section 4(a).

(c) Plan and Defined Terms. This award is granted under and subject to the terms
of the 2005 Stock Incentive Compensation Plan (the “Plan”), which is
incorporated herein by reference. Capitalized terms used herein and not defined
in the Agreement (including Section 7 hereof) shall have the meaning set forth
in the Plan. To the extent any conflict between the terms of this Agreement
(other than Section 7 hereof) and the Plan, the terms of the Plan shall control.

(d) Grantee Undertaking. The Grantee agrees to execute such further instruments
and to take such action as may reasonably be necessary to carry out the intent
of this Agreement.

SECTION 2. NO TRANSFER OR ASSIGNMENT OF AWARD.

This Award and the rights and privileges conferred hereby shall not be sold,
pledged or otherwise transferred (whether by operation of law or otherwise) and
shall not be subject to sale under execution, attachment, levy or similar
process; provided, however, that the Grantee shall be permitted to transfer this
award, in connection with his or her estate plan, to the Grantee’s spouse,
siblings, parents, children and grandchildren or a charitable organization that
is exempt under Section 501(c)(3) of the Code or to trusts for the benefit of
such persons or partnerships, corporations, limited liability companies or other
entities owned solely by such persons, including trusts for such persons or to
the Grantee’s former spouse in accordance with a domestic relations order.

SECTION 3. VESTING; TERMINATION OF SERVICE.

(a) Vesting. This award shall vest with respect to one-third of the Granted
Units on each of the first, second and third anniversaries of the Grant Date or
such earlier date as may be determined pursuant to any other subsection of this
Section 3 (each, a “Vesting Date”).

(b) Termination of Continuous Service. Except as otherwise provided in this
Section 3, the unvested portion of the award shall be forfeited as of the date
(the “Termination Date”) that the Grantee actually ceases to provide services to
the Company or an Affiliate in any capacity of Employee, Director or Consultant
(irrespective of whether the Grantee continues to receive severance or any other
continuation payments or benefits after such date) for any reason (such
cessation of the provision of services by Grantee being referred to as “Service
Termination”). A



--------------------------------------------------------------------------------

Service Termination shall not occur and Continuous Service shall not be
considered interrupted in the case of (i) any approved leave of absence,
(ii) transfers among the Company, any Subsidiary or Affiliate, or any successor,
in any capacity of Employee, Director or Consultant, or (iii) any change in
status as long as the individual remains in the service of the Company or a
Subsidiary or Affiliate in any capacity of Employee, Director or Consultant.

(c) Certain Termination. In the event of Service Termination, (i) by the Company
or an Affiliate without Cause, (ii) by the Company by providing a notice of
nonrenewal in accordance with Section 2 of the Employment Agreement, (iii) by
the Grantee for Good Reason, or (iv) resulting from the Grantee’s Disability or
death, any unvested portion of the Granted Units shall vest on the Termination
Date and the shares of Common Stock to be issued under the vested Granted Units
in accordance with Section 4 herein shall be delivered to the Grantee (or the
case of Grantee’s death, Grantee’s estate and/or beneficiaries, as the case may
be) on the applicable Vesting Date or such later date as may be determined
pursuant to Section 4.

SECTION 4. SETTLEMENT OF GRANTED UNITS.

(a) Settlement Amount. Subject to Section 4(b) hereof, the Company shall deliver
to the Grantee on each Vesting Date a number of shares of Common Stock equal to
the aggregate number of Granted Units that vest as of such date; provided,
however, that no shares of Common Stock will be issued in settlement of this
award unless the issuance of shares complies with all relevant provisions of law
and the requirements of any stock exchange upon which the shares of Common Stock
may then be listed. No fractional shares of Common Stock will be issued. The
Company will pay cash in respect of fractional shares of Common Stock.
Notwithstanding anything to the contrary contained in this Section 4(a), and
subject to Section 4(b), the number of shares of Common Stock deliverable to the
Grantee shall equal:

(i) if the Grantee has not incurred a Service Termination prior to the first
Vesting Date, the number of shares of Common Stock that vest on the first
Vesting Date and such shares shall be deliverable to the Grantee on the first
date within the “short-term deferral period” (as defined in Treasury Reg.
§1.409A-l(b)(4)) on which there is an Effective Registration in place, but in no
event later than March 15, 2010; and

(ii) if the Grantee incurs a Service Termination on or prior to March 15, 2010
and there is no Effective Registration in place, the number of shares of Common
Stock that (A) are vested but not yet delivered as of the Termination Date, if
any, and (B) vest on the Termination Date in accordance with Section 3 herein,
if any, and such shares shall be deliverable on the Termination Date, less a
number of shares of Common Stock with an aggregate value sufficient to cover any
applicable Withholding Tax, with the shares of Common Stock valued using the
closing price of the Common Stock on the Termination Date.

(b) Withholding Requirements. Unless the Grantee has made arrangements
satisfactory to the Company to enable it to satisfy all such withholding
requirements, the Company shall withhold from the settlement amount a sufficient
number of shares of Common Stock to enable the Company to satisfy its
withholding requirements with respect to the settlement of the Granted Units.

SECTION 5. ADJUSTMENT OF GRANTED UNITS.

If there shall be any change in the Common Stock of the Company, through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
reverse stock

 

2



--------------------------------------------------------------------------------

split, split up, spinoff, combination of shares, exchange of shares, dividend in
kind or other like change in capital structure or distribution (other than
normal cash dividends), any extraordinary dividend, distribution of cash or
other assets to Shareholders of the Company, in order to prevent dilution or
enlargement of participants’ rights under the Plan, the Committee shall adjust,
in an equitable manner, the number and kind of shares that will be paid to the
Grantee upon settlement of the Granted Units.

SECTION 6. MISCELLANEOUS PROVISIONS.

(a) No Retention Rights, No Future Awards. Nothing in this award or in the Plan
shall confer upon the Grantee any right to any future Awards and to continue in
Continuous Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Parent or
Subsidiary employing or retaining the Grantee) or of the Grantee, which rights
are hereby expressly reserved by each, to terminate his or her Continuous
Service at any time and for any reason, with or without cause.

(b) Award Unfunded. The Granted Units represent an unfunded promise. The
Grantee’s rights with respect to the Granted Units are no greater than the
rights of a general unsecured creditor of the Company.

(c) Notice. Whenever under this Agreement it becomes necessary to give notice,
such notice shall be in writing, signed by the party or parties giving or making
the same, and shall be served on the person or persons for whom it is intended
or who should be advised or notified, by Federal Express (or other similar
overnight service) or by registered or certified mail, with postage and fees
prepaid. Notice shall be addressed to the Company at its principal executive
office and to the Grantee at the address that he or she most recently provided
in writing to the Company.

(d) Entire Agreement. This Agreement and the Plan constitute the entire contract
between the parties hereto with regard to the Granted Units. They supersede any
other agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter hereof.

(e) Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.

(f) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Grantee, the Grantee’s assigns and the legal representatives, heirs and
legatees of the Grantee’s estate, whether or not any such person shall have
become a party to this Agreement and have agreed in writing to be joined herein
and be bound by the terms hereof.

(g) Section 409A.

(i) Anything to the contrary herein notwithstanding, the Granted Units are not
intended to be “nonqualified deferred compensation” within the meaning of
Section 409A of the Code and are intended to comply with the “short term
deferral” rules under Section 409A and shall be paid or otherwise settled on or
as soon as practicable after the applicable Vesting Date and not later than the
15th day of the third month from the end of (i) the Grantee’s tax year that
includes the applicable Vesting Date, or (ii) the Company’s tax year that
includes the applicable Vesting Date, whichever is later. If, however, the
Granted Units or any payment in lieu thereof

 

3



--------------------------------------------------------------------------------

is deemed to not comply with Section 409A, the Company and the Grantee agree to
renegotiate in good faith any such benefit or payment (including, without
limitation, as to the timing of any settlement of Granted Units or any payment
in lieu thereof) so that either (i) Section 409A of the Code will not apply or
(ii) compliance with Section 409A of the Code will be achieved; provided,
however, that any resulting renegotiated terms shall provide to the Grantee the
after-tax economic equivalent of what otherwise has been provided to the Grantee
pursuant to the terms of this Agreement, and provided further, that any deferral
of payments or other benefits shall be only for such time period as may be
required to comply with Section 409A of the Code.

(ii) Anything to the contrary herein or in the Plan notwithstanding, neither the
Company or any of its Subsidiaries or Affiliates or any of their respective
employees, directors, officers, agents or representatives nor any member of the
Committee shall have any liability to a Grantee or otherwise with respect to the
failure of the Plan, the Granted Units or the Award Agreement to comply with
Section 409A of the Code.

(h) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York (regardless of the law that
might otherwise govern under applicable New York principles of conflict of
laws).

SECTION 7. DEFINITIONS.

(a) “Affiliate” shall mean (i) any entity other than the Subsidiaries in which
the Company has a substantial direct or indirect equity interest, as determined
by the Board, and (ii) any Subsidiary.

(b) “Agreement” shall mean this Deferred Stock Award Agreement.

(c) “Cause” shall have the meaning ascribed to it in the Employment Agreement.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

(e) “Disability” shall have the meaning ascribed to it in the Employment
Agreement.

(f) “Effective Registration” shall mean the registration of the shares of Common
Stock granted to the Grantee hereunder pursuant to an effective registration
statement on Form S-8 or any successor form under the Securities Act of 1933, as
amended, and no restrictions under applicable law apply to the resale of such
shares of Common Stock at the time of delivery of such shares of Common Stock.

(g) “Employment Agreement” shall mean the employment agreement by and between
Comverse Technology, Inc. and the Grantee, dated as of October 17, 2006, as may
be amended from time to time.

(h) “Good Reason” shall have the meaning ascribed to it in the Employment
Agreement.

(i) “Grant Date” shall have the meaning described in Section 1(a) of this
Agreement.

(j) “Granted Units” shall have the meaning described in Section l(a) of this
Agreement.

(k) “Grantee” shall have the meaning described in Section 1(a) of this
Agreement.

 

4



--------------------------------------------------------------------------------

(1) “Plan” shall have the meaning described in Section 1(c) of this Agreement.

(m) “Service Termination” shall have the meaning described in Section 3(b) of
this Agreement.

(n) “Termination Date” shall have the meaning described in Section 3(b) of this
Agreement.

(o) “Vesting Date” shall have the meaning described in Section 3(a) of this
Agreement.

(Signature Page Follows)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as set forth below and this
Agreement shall be dated as of the latest date set forth below.

 

GRANTEE:

    COMVERSE TECHNOLOGY, INC.

/s/ Shefali Shah

    By:  

/s/ Andre Dahan

    Name:   Andre Dahan

Dated:

 

4/29/08

    Title:   President and Chief Executive Officer       Dated:  

4/29/08

 

6